 1                                                                           JS-6
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11

12   DAVID SAXTON,                            )   No. LA CV 19-01830-VBF-AGR
                                              )
13                     Petitioner,            )
                                              )   JUDGMENT
14               v.                           )
                                              )
15   PATRICK COVELLO, Warden,                 )
                                              )
16                     Respondent.            )
                                              )
17

18

19
           IT IS ADJUDGED that the First Amended Petition for Writ of Habeas Corpus is
20
     summarily dismissed without prejudice.
21

22

23
     Dated: June 6, 2019
24

25                                                    Honorable VALERIE BAKER FAIRBANK
                                                        Senior United States District Judge
26

27

28
